Exhibit 10.11

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

DATE OF EXECUTION OF ASSIGNMENT AND ASSUMPTION AGREEMENT:

December 26, 2004

 

ASSIGNOR:

 

ASSIGNEE:

The J. Jill Group, Inc.

 

J. Jill, LLC

a Massachusetts Corporation

 

a New Hampshire limited liability company

4 Batterymarch Park

 

4 Batterymarch Park

Quincy, MA 02169

 

Quincy, MA 02169

 

CLC:

 

Citizens Leasing Corporation
One Citizens Plaza
Providence, RI  02903

 

PROPERTY:  See Attached Schedule A

 

TYPE OF CONTRACT:

 

Secured Promissory Note No. 5 dated May 30, 2003 issued pursuant to Master
Security Agreement dated December 23, 1998, as amended from time to time by and
between CLC (as Secured Party) and DM Management Company, as original debtor,
now known as The J. Jill Group, Inc. (the “Debtor) (the “Loan Documents”).

 

This Assignment and Assumption Agreement (“Agreement”) is entered into by and
among CLC, Assignor, and Assignee with respect to the assignment by Assignor to
Assignee of Assignor’s Interest in the Loan Documents.

 

WITNESSETH THAT:

 

WHEREAS, Assignor and CLC are currently parties of the Loan Documents;

 

WHEREAS, CLC is legal owner and holder of the Loan Documents;

 

WHEREAS, pursuant to a corporate reorganization, Assignor is assigning, or has
assigned, certain of its property to Assignee, including the property covered by
the Loan Documents (the “Subject Equipment”), and;

 

WHEREAS, the Loan Documents provides that Assignor may not assign, sublease or
dispose of the Subject Equipment or any interest therein or in the Loan
Documents without the prior written consent of CLC;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.             In consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Assignor hereby and
by these presents does grant and convey unto Assignee, its successors and
assigns, all of Assignor’s right, title and interest in and to the Loan
Documents and the Subject Equipment, to have and to hold the same unto Assignee,
its successors and assigns forever, subject, however, to the terms, conditions
and provisions of the Loan Documents, and upon the condition that such
assignment is acknowledged and agreed to by CLC by its execution of this
Agreement.

 

2.             To induce CLC to acknowledge, consent and agree to such
assignment and to execute this Agreement and in consideration of its so doing,
Assignee hereby promises to perform all of the duties and obligations of
Assignor under the Loan Documents and pay all amounts now or hereafter due and
payable thereunder to CLC, its successors and assigns.  Assignee hereby
unconditionally assumes, becomes a party to and agrees to perform and make the
payments required by the Loan Documents as though Assignee was for all intents
and purposes the Debtor named in the Loan Documents.

 

3.             Without limiting the generality of the foregoing, Assignee hereby
reaffirms the grant of a first priority security interest to CLC in the Subject
Equipment as set forth in the Loan Documents, and authorizes CLC to file any
Uniform Commercial Code (“UCC”) financing statements with respect to the Subject
Equipment naming Assignee as debtor in all appropriate jurisdictions.  Assignor
and Assignee also authorize CLC to file any UCC amendments pursuant to which any
existing UCC financing statements filed against the Assignor are amended to
change the name of the debtor to Assignee.

 

4.             Except as expressly modified hereby, the Loan Documents shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.

 

5.             This Agreement may be executed in any number of counterparts, all
of which together shall constitute one and the same instrument, and each of the
parties hereto may execute this Agreement by signing any such counterpart.

 

 

[Remainder of page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed the day and year first above written.

 

ASSIGNOR:

ASSIGNEE:

 

 

The J. Jill Group, Inc.

J. Jill, LLC

 

 

 

 

By:

/s/ Olga L. Conley

 

By:

/s/ Linda L. Trudel

 

Title:

EVP/Chief Financial Officer

 

Title:

VP/Corporate Controller

 

 

 

 

 

CLC:

 

 

 

CITIZENS LEASING CORPORATION

 

 

 

 

 

By:

/s/ David T. Miele

 

 

Title:

Senior Vice President

 

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

to the Assignment and Assumption Agreement

 

1.

a.

CLC Account Number: 325.5

 

 

 

 

b.

Contract Type: Secured Promissory Note No. 5 dated May 30, 2003

 

 

 

 

c.

Current Monthly Rent: Secured Promissory Note No. 5: $122,328.96

 

 

 

 

d.

Equipment Description: See Attached Schedule A

 

--------------------------------------------------------------------------------